DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on June 21, 2021.  Claims 4, 8, 12 and 15 have been cancelled.  Claims 21-23 have been newly added.  Thus, claims 1-3, 5-7, 9-11, 13, 14 and 16-23 are pending.  Claims 1, 13 and 23 are independent.

Response to Arguments
Applicants’ amendments and arguments with regard to the newly presented claim limitations have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13, 14, 16, 18-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,850,693 to Pertsel et al. (hereinafter “Pertsel”) in view of U.S. Patent No. 6,573,673 to Hampel et al. (hereinafter “Hampel”).
Pertsel discloses an interface configured to communicate with a device including a camera to obtain a plurality of body measurements of a person, wherein the plurality of body measurements was captured using the camera (see col. 2, lines 47-57 and col. 40, lines 14-19:  the present invention may utilize interior cameras and communication systems of vehicles (e.g., 3G, 4G, LTE, 5G, etc.). The present invention may implement 50 computer vision to determine information about the interior and/or exterior of a vehicle. Using computer vision, embodiments of the present invention may classify and/or determine characteristics of objects in a vehicle (e.g., occupants, seats, steering wheels, handheld devices, seatbelts, etc.). In 55 an example, body characteristics of an occupant may be analyzed to create a comfort profile for the occupant in a particular seat.  The communication devices 110 may upload the comfort profile 730a corresponding to the characteristics 702a-702n of the occupant 452a.  For example, the processors 106a-106n may create a new body type comfort profile based on the body type of the occupant and the preferences detected.); and 
one or more processors configured to determine one or more vehicle settings of a vehicle based on the plurality of body measurements (see col. 39, lines 21-29:  the processors 106a-106n may user the computer vision operations to determine the characteristics 702a-702n of the occupant 452a.  Next, in the step 810, the processors 106a-106n may select one of the body type comfort profiles 730a-730n based on a closest match to the characteristics 702a-702n.  Next, in the step 812, the processors 106a-106n may initiate the reactions 654a-654n to load the comfort profile settings 732a-732n.).
Pertsel does not explicitly disclose wherein the one or more vehicle settings include a height of a seat cushion.
Hampel discloses an adjustable vehicle seat with a horizontal seat adjustment and/or seat height adjustment and/or seat cushion depth adjustment as well as with a neck rest movable by an electric motor and guided by a sensor system which is influenced by the size of the user.  The sensors (not shown) detect parameters of adjustment devices which are altered in dependence 
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle component adjustment system of Pertsel with the ability of adjusting the height of a seat cushion according to body measurements of Hampel in order to provide efficient setting control that provides customization according to measurements of occupant’s body with ease of implementation for vehicle handling.
   With respect to dependent claims 2 and 14, Pertsel discloses wherein the one or more processors are further configured to: store the one or more vehicle settings in a driver profile in a memory (see col. 28, lines 25-30:  The decision module 158 may select the appropriate reaction based on the location of the seat 502 and/or the characteristics (e.g., identity and/or size) of the occupant 452'.  For example, each user may have a comfort profile for each seat location (e.g., stored in the memory 108).).  
With respect to dependent claim 3, Pertsel discloses wherein the one or more processors are further configured to: determine multiple configurations of the one or more vehicle settings of the vehicle based on the plurality of body measurements; and store the multiple configurations of the one or more vehicle settings in the driver profile in the memory (see col. 33, lines 53 – 56 and col. 34, lines 52-55:  For example, deep learning may be implemented to build pre-set configurations (e.g., the comfort profiles) based on different combinations of characteristics of the users 452a-452n.  The memory 108 may provide the comfort profile 710. The processors 106a-106n may compare the current configuration of the vehicle components 652a-652n with the comfort 55 profiles 710.).  
Pertsel discloses wherein the one or more vehicle settings include one or more of a position of a heads-up display, a position of a pedal, an angle of a backrest, a height of a seat cushion, a tilt of the seat cushion, an extension position of the seat cushion, a position of a lumbar support, a position of a seat side bolster, a position of a headrest, a position of a side mirror, a position of a rear-view mirror, a tilt of a steering wheel, or a position of a steering wheel (see col. 31, line1-5 and col. 32, lines 11-23:  individual body parts may be used to determine a particular setting for the comfort profile (e.g., a length of the leg 602n may determine how far away the gas/brake pedals should be adjusted. Based on the characteristics of the user 452, the comfort profile may be determined and the reaction may be selected to adjust the vehicle components 610a-610c.  In one example, if the torso/upper body 602b is determined to be higher than the current angle of the steering wheel 610a, the reaction may be to increase the angle of the steering wheel 610a (e.g., raise the steering wheel up to a comfortable position for a person having the detected upper body 602b size).  In another example, if the leg 602n is determined to be too short to reach the gas/brake pedals, the reaction may be to move the seat 610c forwards to match the comfort profile of a person with short legs.  Based on the characteristics of the user 452, the comfort profile may be determined and the reaction may be selected to adjust the vehicle components 610a-610c. In one example, if the torso/upper body 602b is determined to be higher than the current angle of the steering wheel 610a, the reaction may be to increase the angle of the steering wheel 610a ( e.g., raise the steering wheel up to a comfortable position for a person having the detected upper body 602b size). In another example, if the leg 602n is determined to be too short to reach the gas/brake pedals, the reaction may be to move the seat 610c forwards to match the comfort profile of a person with short legs.).  
With respect to dependent claims 7 and 18, Pertsel discloses wherein to determine the one or more vehicle settings of the vehicle based on the plurality of body measurements, the one or more processors are further configured to: determine the height of the seat cushion based on the plurality of body measurements such that the person has an unobstructed view to displays on 
With respect to dependent claim 9, Pertsel discloses wherein the one or more processors are part of the vehicle (see col. 3, lines 5-14: the apparatus 100 generally comprises and/or communicates with blocks (or circuits) 102a-102n, a block (or circuit) 104, blocks (or circuits) 106a-106n, a block (or circuit) 108, a block (or circuit) 110, blocks (or circuits) 112a-112n, a block (or circuit) 114, a block (or circuit) 116 and/or a block (or circuit) 118.  The circuits 102a-102n may each implement a capture device.  The circuits 104 may implement an interface circuit.  The circuits 106a-106n may each implement a processor (or co-processors). 
With respect to dependent claims 10 and 19, Pertsel discloses wherein the one or more processors are further configured to cause the vehicle to implement the one or more vehicle settings (see col. 27, line 65 – col. 28, line 5:   The processors 106a-106n may be configured to detect the current conditions (e.g., a current seat location received from the interface 104, a current temperature in the vehicle 50, a current height of the steering wheel, etc.) and the signal VCTRL may be configured to adjust the various vehicle characteristics (or components) to bring them to the settings indicated by the comfort profile.). 
With respect to dependent claims 11 and 20, Pertsel discloses wherein the one or more processors are part of a mobile phone that includes the camera, and wherein the camera is configured to perform a body scan of the person in a 3D space to capture the plurality of body measurements (see col. 14, lines 53-61:   the processors 106a-106n may determine the position 
With respect to dependent claim 22, Pertsel discloses the one or more vehicle settings of the vehicle based on the plurality of body measurements (see col. 39, lines 21-29:  the processors 106a-106n may user the computer vision operations to determine the characteristics 702a-702n of the occupant 452a.  Next, in the step 810, the processors 106a-106n may select one of the body type comfort profiles 730a-730n based on a closest match to the characteristics 702a-702n.  Next, in the step 812, the processors 106a-106n may initiate the reactions 654a-654n to load the comfort profile settings 732a-732n.).
Pertsel does not explicitly disclose the one or more processors are further configured to: determine the height of the angle of the backrest based on the plurality of body measurements such that the person can reach the steering wheel with slightly bent elbows.
Hampel discloses a seat backrest 1 with a neck rest 2 that can be vertically adjusted through an electric motor 3 and gearing 4.  A number of further combinations of sensed parameters is possible over and above those shown in variations (a) to (d) as previously described.  Other possible values may be an incline of a backrest column, a length of the backrest column, data determined by cameras or other optical sensors, position detection through ultrasound and other sensors, or parameters of devices in or on the vehicle that are dependent on body size.  Basically, the sensed parameters may be divided up into whether the position or setting of the head is measured or derived, for example, through a mirror adjustment SP or through ultrasound or optical sensors, or whether parameters are measured that exist in dependence on the body size of the seat user, for example, the horizontal seat length adjustment LV (see col. 3, lines 36-38 and col. 4, lines 36-50).
Pertsel with the ability of determine the height of the angle of the backrest of Hampel in order to provide efficient setting control that provides customization in an optical manner according to measurements of occupant’s body with ease of implementation for vehicle handling.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel in view of Hampel as applied to claims 1 and 13 above, and further in view of U.S. Patent Publication No. 2016/0332578 to Wieczorek.
With respect to dependent claims 6 and 17, Pertsel discloses. The apparatus of claim 5, wherein to determine the one or more vehicle settings of the vehicle based on the plurality of body measurements, the one or more processors are further configured to: determine a line-of-sight of the person based on the plurality of body measurements; and determine one or more of the position of the side mirror, the position of the rear-view mirror, or the position of the heads-up display based on the line-of-sight (see col. 2, lines 59-63 and col. 15, lines 1-8  Once a comfort profile is selected for a particular vehicle user then a reaction may be performed to adjust various vehicle characteristics (e.g., seats, steering wheel height, mirror angles, temperature settings, infotainment center settings, etc.  The processors 106a-106n may be configured to approximate the gaze of the driver 202. For example, the drowsiness and/or attentiveness of the driver 202 may be detected (e.g., recognizing that eyes are closing, recognizing that the head is drifting down, etc.). In another 5 example, the processors 106a-106n may present the recording of the driver 202 to the display 118 (e.g., as a live stream for use in teleconferencing).). 
Pertsel does not specifically disclose that the gaze of the driver helps determines a vehicle mirror setting.  
Wieczorek discloses adjusting vehicle mirrors to provide an optimized mirror setting.  Wieczorek also discloses a camera 310 that can also view the driver's eyes (the driver is indicated 
It would have been obvious to one skilled in the art at the time of the invention to combine the camera for body measurements of Pertsel with the camera recognition of a driver’s eyes of Wieczorek in order to provide efficient and optimized vehicle configuration settings that adjusts mirrors based on a driver or operator’s profile.

Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661